258 F.2d 790
Archie L. HAMPTON, Appellant,v.John DE BLAAY et al., Appellees.
No. 13419.
United States Court of Appeals Sixth Circuit.
June 3, 1958, Certiorari Denied Oct. 13, 1958, See 79 S.Ct.76.

Claude Vander Ploeg, City Atty., Wm. J. Garlington, Asst. City Atty., Grand Rapids, Mich., for appellees.
Before MARTIN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal is from an order granting to the defendants a summary judgment of no cause of action on a complaint purported to be based on statutes of the United States commonly referred to as the Civil Rights Acts, 42 U.S.C.A. 1981 et seq.  The thrust of the appellant's complaint is that the defendants were responsible for his false arrest and false imprisonment.


2
The record shows that appellant and his wife were convicted of second degree murder by jury verdict in the Superior Court of Grand Rapids, Michigan, on March 14, 1949; that during those criminal proceedings each had freely testified in open court as to the details of the killing and the part each had played in the perpetration of the homicide; and that both admitted that no 'third degree' methods had been employed by the police officers.  The district court properly held that there is no basis in this record on which any judgment for damages would be justified.


3
Accordingly, the judgment of the district court is ordered to be affirmed.